Citation Nr: 9925720	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for schizophrenia and 
somatization disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	To Be Clarified


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1998 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
an increased evaluation for schizophrenia and somatization 
disorder.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran contends, in essence, that her service-connected 
psychiatric disorder, warrants a disability rating in excess 
of 30 percent.

Service medical records revealed that the veteran was seen 
repeatedly in the mental health clinic for anxiety and 
somatic complaints in 1982.  In January 1983, she underwent 
an inpatient psychiatric consultation and evaluation.  The 
diagnose included somatization disorder, marital problems and 
mixed personality disorder.  She denied personal history of 
psychosis in her March 1983 separation examination, which 
referred to the findings of the January 1983 psychiatric 
consultation.  

Of record is a report from an Air Force psychological 
evaluation dated in April 1985.  The psychological evaluation 
was conducted by a physician who had first examined her in 
1983.  This examination noted instances of bizarre thoughts, 
such as beliefs that someone was poisoning her food; that she 
was the subject of scientific experiments and that 
surveillance devices were placed in her teeth.  The examiner 
clarified the correct diagnoses to be schizophrenic, paranoid 
type, and hypochondriacal neurosis.  The examiner also 
concluded that the veteran had been much more impaired in her 
functioning than had been recognized, and was barely 
competent to handle her everyday affairs.  

The report from the VA psychiatric examination from June 1995 
revealed that the veteran denied  hearing voices, feeling 
nervous or depressed and denied having the feeling that 
people were talking about her.  She complained that she did 
not understand why she had been diagnosed with schizophrenia 
and argued with the examiner that the diagnosis was 
incorrect.  Her thought processes appeared entirely normal at 
the time of the examination, with no evident delusional or 
hallucinatory thought.  Upon claims file review, the 
diagnosis of schizophrenia was confirmed, despite her normal 
appearance and behavior.  Following this examination, the 
veteran continued to dispute her diagnosis of schizophrenia, 
as noted in a letter submitted to the RO in September 1995.  

The claims file contains a number of letters apparently 
drafted by the veteran and submitted to various major 
politicians, celebrities, media and political organizations.  
These letters, submitted between January 1996 and December 
1997, contained a variety of bizarre allegations, including 
assertions that the government was conducting experiments on 
her, tampering with her food, surrounding her with robots and 
disrupting her finances through a computer hacker.  The most 
recent letter of this nature was dated in December 1997.

The most recent VA examination conducted in January 1998, 
does not appear to have included a review of the claims file.  
The mental status examination indicated that there was no 
evidence of clear-cut delusions, with her thinking described 
as coherent with tightening associations.  The diagnosis 
rendered was psychosis, schizophrenia, undifferentiated type, 
single episode, in positive remission.  Somatization disorder 
could not be diagnosed, if the disturbance could be better 
accounted by another mental disorder, as in this case.  The 
Global Assessment of Functioning (GAF) given was about 60, 
moderate symptoms with some depression, with moderate 
difficulties in social and occupational functioning.

Upon review of the evidence the Board finds that further 
evaluation is warranted in this matter.  Specifically, a more 
accurate assessment regarding the severity of her service 
connected psychiatric disorder is necessary.  There appears 
to be a conflict between the  moderate findings of 
psychiatric symptomatology from the most recent VA 
examination and the bizarre-appearing thought processes 
demonstrated in the veteran's numerous letters submitted 
between 1996 and 1997.  Particularly the Board notes that the 
most recent letter, which appears to reflect seriously 
impaired thought process, was dated in December 1997, less 
than a month prior to the VA examination, which diagnosed the 
schizophrenia in full remission and found no evidence of 
delusional thought.  

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the fulfillment of the statutory duty to assist 
includes the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  A thorough examination, following 
review of the claims file, is necessary to fully assess the 
severity of the veteran's service-connected psychiatric 
disability.

Further, after review of the veteran's claims file, the Board 
finds that her representation must be clarified prior to its 
adjudication of this case.  The law provides that a veteran 
has the right to full representation in all stages of an 
appeal.  38 C.F.R. § 20.600  (1998).  However, "[a] specific 
claim may be prosecuted at any one time by only one 
recognized organization, attorney, agent or other person 
properly designated to represent the appellant."  38 C.F.R. 
§ 20.601  (1998).  In order for a recognized organization to 
be designated as an appellant's representative, an appellant 
must execute a VA Form 21-22 "Appointment of Veterans 
Service Organization as Claimant's Representative."  
38 C.F.R. § 20.602  (1998).  In this case, the Board finds 
that a VA Form 21-22 was properly executed in November 1985, 
effective at that time.  It designates California Department 
of Veterans Affairs as the veteran's accredited 
representative.  However, the claims file also contains a 
November 1998 VA Form 646 "Statement of Accredited 
Representative in Appealed Case," submitted by Georgia 
Department of Veterans Affairs, indicating that it was the 
veteran's representative and providing arguments on the 
veteran's behalf.  Thus, according to current VA regulations, 
the veteran's representation must be clarified.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
her with relevant treatment for her 
service-connected psychiatric disability, 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital or treatment center specified by 
the veteran to request specifically any 
and all medical or treatment records 
relevant to the above mentioned claim, to 
the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  

The RO should also furnish the veteran 
with a Veterans Service Organization as 
Claimant's Representative (VA Form 23-22) 
and explain that only one representative 
may be designated to prosecute a 
particular appeal.  The veteran should be 
afforded the opportunity to complete and 
execute the VA Form 23-22 naming one 
representative to prosecute the present 
appeal.  If the veteran appoints as her 
accredited representative an organization 
or agent that has not previously 
submitted statements or argument on her 
behalf, that organization or agent should 
be afforded the opportunity to do so.

2.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a special VA 
psychiatric examination to ascertain the 
current extent of the service-connected 
psychiatric disability.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder, to include the various 
written correspondences from the veteran 
to the President, members of Congress and 
other agencies or organizations, should 
be provided to the examiner for review 
prior to the examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected schizophrenia and 
somatoform disorders, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect her reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A GAF 
score should also be determined and a 
full explanation of its meaning should be 
set out.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include fully 
detailed descriptions of pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  Pursuant to 38 C.F.R. § 4.2 
(1998) "if the [examination] report does 
not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim.  If the 
issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and her representative, if 
any.  They should be afforded the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



